Citation Nr: 1139113	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  04-32 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and depression with chronic adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded this issue in February 2008 and July 2009.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the further delay, but further development is required before a decision can be rendered.  The Board has previously remanded this case twice for additional development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's representative argues correctly that the VA examination and opinions obtained failed to address all of the questions posed by the remand instructions.

The Veteran has raised the issues of service connection for an acquired psychiatric disorder based on aggravation and as secondary to his service-connected conditions.  In a September 2005 statement in support of his claim, the Veteran contended that his depression began prior to service and was aggravated by his service in the Republic of Vietnam.  He also stated that the depression was aggravated by his service-connected conditions.  The Veteran has service connection for a left second toe disability, left foot and ankle disabilities, a lumbar spine disability, a left hip disability, nerve damage of the lower extremity and bilateral foot fungus. 

In its February 2008 remand, the Board requested that the Veteran be scheduled for a psychiatric examination to determine the identity and etiology of any psychiatric disorder that may be present.  The VA examiner was to offer an opinion regarding whether any psychiatric disorder found on examination was caused or aggravated by the Veteran's service-connected disabilities or was otherwise caused by his active military service.  The Board asked the examiner to review the claims folder and provide a thorough explanation in support of his or her conclusion.  The Veteran was seen for a November 2008 VA examination which did not address the secondary service connection questions.  The Board remanded under Stegall in July 2009 for another VA examination and opinion which, in part, addressed secondary service connection.  Addenda to the November 2008 opinion were obtained in February, April and June 2010 before the Veteran was seen for a November 2010 VA examination.  Throughout this, the examiners failed to address the question of whether any present psychiatric disorder was at least as likely as not caused or aggravated by the Veteran's service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2010 examination for a medical opinion.  Specifically, the examiner is requested to review all pertinent records associated with the claims file, including this remand, and offer an opinion regarding whether any psychiatric disorder present is more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by the Veteran's service-connected disabilities. 

The examiner should provide a rationale for the opinion. 

If the examiner who conducted the November 2010 examination is unavailable, the claims file may be provided to any appropriate healthcare professional for the requested opinion.

2.  Thereafter, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression with chronic adjustment disorder should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


